Name: 76/373/EEC: Commission Decision of 3 March 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe
 Date Published: 1976-04-15

 Avis juridique important|31976D037376/373/EEC: Commission Decision of 3 March 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 102 , 15/04/1976 P. 0019 - 0020COMMISSION DECISION of 3 March 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) (76/373/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), and in particular Article 18 (3) thereof, Whereas on 22 October 1975 the Government of the United Kingdom forwarded, pursuant to Article 13 of Directive 75/268/EEC, in conjunction with the second indent of Article 17 (1) of Directive 72/159/EEC, the following statutory instruments promulgated by the Minister of Agriculture, Fisheries and Food: England and Wales: 1972 No 1616, 1972 No 1617, 1974 No 1794, 1975 No 1140, 1973 No 828, 1973 No 829, 1974 No 1997; Scotland: 1972 No 1659, 1972 No 1660, 1974 No 1863, 1975 No 1418, 1973 No 866, 1973 No 867, 1974 No 1906; Northern Ireland: 1972 No 1618, 1972 No 1619, 1974 No 1795, 1975 No 1141, 1973 No 830, 1973 No 831, 1974 No 1996; Whereas these statutory instruments, which were in application before Directive 75/268/EEC came into force, provide for the granting of subsidies on breeding cows and sheep maintained in less-favoured areas listed in Directive 75/276/EEC; Whereas on 6 November 1975 the Government of the United Kingdom also forwarded the draft of a statutory instrument on stock breeding on hill land (compensatory allowance) 1975 which will replace the statutory instruments listed above with effect from 1 January 1976 ; whereas the Commission has, pursuant to Article 17 (3) of Directive 72/159/EEC, stated in its opinion of 30 January 1976 that this draft satisfies the conditions for financial contribution by the Community; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission must decide whether, having regard to the objectives of Directive 75/268/EEC and to the need for a proper connection between the various measures, the laws, regulations or administrative provisions forwarded comply with this Directive and thus satisfy the conditions for financial contribution by the Community to common measures undertaken in 1975; Whereas the basic objective of Directive 75/268/EEC is to ensure the continuation of farming in the mountain and hill areas and less-favoured areas laid down by the Council, thereby maintaining a minimum population level or conserving the countryside; Whereas Directive 75/268/EEC therefore authorizes Member States to introduce a system of aids to encourage farming and to raise farm incomes in these areas; Whereas this system may take the form of an allowance to compensate farmers for permanent natural handicaps, if they undertake to pursue a farming activity in accordance with the aims of the Directive for at least five years ; whereas in the case of cattle, sheep and goat farming this allowance is calculated in relation to livestock numbers and may not exceed 50 units of account per livestock unit and 50 units of account per hectare under forage, but may not be less than 15 units of account per livestock unit ; whereas in addition to the conditions in Articles 6 and 7 of the Directive, the Member (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1. States may lay down supplementary conditions or limitations on the granting of compensatory allowances; Whereas the abovementioned statutory instruments already essentially comply with the aims and conditions of Directive 75/268/EEC; Whereas, however they fail to provide that farmers receiving the compensatory allowance should give the undertaking referred to in Article 6 (1) of Directive 75/268/EEC to pursue a farming activity for at least five years ; whereas, in addition, for England and Wales and for Northern Ireland they also permit the compensatory allowance in a few cases to be slightly higher than 50 units of account per hectare under forage; Whereas, pursuant to the second sentence of Article 5 and Article 17 of Directive 75/268/EEC, the abovementioned statutory instruments must, on both these points, be amended to comply with this Directive within one year from the date on which the Directive came into effect ; whereas the abovementioned draft statutory instrument on stock breeding on hill land (compensatory allowances) 1975 already provides for the corresponding amendments; Whereas, so far as the undertaking in Article 6 (1) of Directive 75/268/EEC is concerned, it is possible to restrict the financial contribution of the Community to those cases where the recipients of the subsidies give such an undertaking on the occasion of the granting of compensatory allowances in 1976; Whereas, so far as the possible excess of the maximum amount of the compensatory allowance over that laid down in Article 7 (1) of Directive 75/268/EEC of 50 units of account per hectare is concerned in England and Wales and Northern Ireland, such excess is very insignificant; Whereas therefore subject to the necessary adjustments being made in 1976, although this excess is not compatible with the Directive, a financial contribution by the Community to the cost of the statutory instruments referred to above for 1975 can be held to be justified, bearing in mind the transitional period allowed by Article 17 of the Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The statutory instruments forwarded by the Government of the United Kingdom on 22 October 1975 and referred to individually in the preamble satisfy the conditions for a financial contribution by the Community in 1975 to the measures referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC. Article 2 The EAGGF Guidance Section shall contribute to the financing of the following subsidies: - those which were granted in 1975 to farmers who, on the occasion of the granting of a compensatory allowance in 1976 give the undertaking in Article 6 (1) of Directive 75/268/EEC; - those which in England and Wales and Northern Ireland do not exceed the maximum amount of 50 units of account per livestock unit and per hectare under forage permitted by Article 7 (1) of Directive 75/268/EEC. Article 3 This Decision shall enter into force on the same day as the Commission Decision on the measures applied in the United Kingdom in 1976 to implement Title II of Directive 75/268/EEC. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 3 March 1976. For the Commission P.J. LARDINOIS Member of the Commission